DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged or paper submitted under 35 U.S.C. 119(a)-(d), which papers have been places of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were submitted on 03/17/2020.  These drawings are reviewed and accepted by the examiner.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panainte et al. (US 20150379987 A1).

Regarding claims 1, 6, and 7, Panainte teaches:
“a plurality of agent functions each including a recognizer configured to recognize speech according to an utterance of an occupant of a vehicle and configured to provide a service including a response on the basis of a speech recognition result obtained by the recognizer” (par. 0012; ‘Referring generally to the figures, a voice recognition system for a vehicle is shown, according to exemplary embodiments.’; par. 0028; ‘Voice recognition engine 110 can process the contents of first context database 112, second context database 114, and/or a voice tree or trees 118 in view of stored settings, to execute vehicle system functions (e.g., phone dialing, navigation tasks, etc.).’); and
“a storage controller configured to cause a storage to store the speech of the utterance of the occupant” (par. 0034; ‘The processing electronics of the voice recognition system may be configured to process the received speech (e.g., by temporarily storing the audio received at the microphone as a raw digital audio recording) to obtain speech data (e.g., digital representation, a phonemic representation, a plain-text representation, etc.).’),
“wherein a first agent function selected by the occupant from the plurality of agent functions outputs speech stored in the storage and the speech recognition result recognized by the recognizer included in the first agent function to another agent function” (par. 0039; ‘If the confidence level was not exceeded then the voice recognition system will continue to a second voice recognition pass 216. In second 

Regarding claim 2 (dep. on claim 1), Panainte further teaches:
“wherein the first agent function outputs the speech stored in the storage and the speech recognition result to another agent function at a timing at which the speech recognition result with respect to the utterance of the occupant is acquired by the recognizer” (par. 0039; ‘If the confidence level was not exceeded then the voice recognition system will continue to a second voice recognition pass 216. In second voice recognition pass 216, the voice recognition system may load a larger command or voicetag set (e.g., a full context) at a step 218.’).

Regarding claim 3 (dep. on claim 1), Panainte further teaches:
“an output controller configure to cause an output to output a response result with respect to the utterance of the occupant, wherein, when a certainty factor of a response result acquired by the first agent function is less than a threshold value, the output controller changes the response result provided to the occupant to a response result acquired by the other agent function and causes the output to output the changed response result” (par. 0039; ‘If the confidence level was not exceeded then the voice recognition system will continue to a second voice recognition pass 216. In second voice recognition pass 216, the voice recognition system may load a larger command or voicetag set (e.g., a full context) at a step 218.’).

claim 4 (dep. on claim 1), Panainte further teaches:
“wherein the other agent function generates a response result with respect to details of a request of the occupant on the basis of a response result of the first agent function” (par. 0028; ‘Voice recognition engine 110 can process the contents of first context database 112, second context database 114, and/or a voice tree or trees 118 in view of stored settings, to execute vehicle system functions (e.g., phone dialing, navigation tasks, etc.).’).

Regarding claim 5 (dep. on claim 1), Panainte further teaches:
“wherein the first agent function selects one or more other agent functions from the plurality of agent functions on the basis of the speech recognition result obtained by the recognizer and outputs the speech stored in the storage and the speech recognition result to the selected other agent functions” (par. 0042; ‘Returning a result in step 228 may include or may trigger the voice recognition system to: at least one of: (a) output an indication of the match along with the matched name or command (e.g., so that the voice recognition system can provide the matched name or command to a user application such as a navigation application), and (b) cause the execution of a vehicle function based on the match.’).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-2 and 4-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 6, and 9-10 of copending Application No. 16/807255 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to in-vehicle speech recognition agents. See comparison table. (emphasis on similarities)

Instant Claim
Copending Application
Claims 1, 6, and 7:

An agent apparatus comprising: a plurality of agent functions each including a recognizer configured to recognize speech according to an utterance of an occupant of a vehicle and configured to provide a service including a response on the basis of a speech recognition result obtained by the recognizer; and



a storage controller configured to cause a storage to store the speech of the utterance of the first agent function selected by the occupant from the plurality of agent functions outputs speech stored in the storage and the speech recognition result recognized by the recognizer included in the first agent function to another agent function.
Claims 1, 9, and 10:

An agent device, comprising: a plurality of agent function units, each of the plurality of agent function units being configured to provide a service including outputting a response to an output unit in response to an utterance of an occupant of a vehicle;

a recognizer configured to recognize a request included in the occupant's utterance; and

an agent selector configured to output a request recognized by the recognizer to the plurality of  on the basis of the results of a response of each of the plurality of agent function units.

Claims 2, 3, and 6


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Other pertinent prior art are listed in the PTO-892 for consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658